10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
FRANK BELLUE,
Plaintiff, Case No. C18-855-RSL
Vv. ORDER OF DISMISSAL

DEPARTMENT OF CORRECTIONS, et al.,

Defendants.

 

 

 

The Court, having reviewed Plaintiff's complaint, the Report and Recommendation of the
Honorable Brian A. Tsuchida, United States Magistrate Judge, and the remaining record, does
hereby find and ORDER:

(1) — The Court adopts the Report and Recommendation.

(2) This case is dismissed with prejudice.

(3) The Clerk is directed to send copies of this Order to Plaintiff.

t TT
DATED this 30 day of | ab , 2019.
MUS Conus.

ROBERT S. LASNIK
United States District Judge

ORDER OF DISMISSAL - 1

 
